DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 27 October 2021 that
Amended the claims to successfully overcome the 35 USC 112(f) claim interpretation by deleting the nonce terms “unit” and section and by adding structural elements such as conveyor belts, driver rollers such that the claims recite sufficient structure to perform the recited functions;
Amended claims 3 and 7 to thereby overcome the 35 USC 112(b) rejections; and
Amended independent claim 1 to successfully distinguish over the prior art as further explained below.
Response to Arguments
Applicant’s arguments, see page 12, filed 27 October 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Fujihara discloses an image inspection device comprising:
a first conveyance unit which is arranged in such a manner that a conveyance surface on which a sheet-shaped inspection object is conveyed is located on an upper surface side {see Figs 1, 6 (copied below) including transport belt 2d and [0018]-[0019], [0027]-[0028] in which transport belt 2d is a first movable conveyance surface on which sheet P (inspection object) is conveyed along direction T.  Transport belt 2d is located on an upper side of first conveyance unit (that includes transport rollers 2L) as shown in Fig. 6};
a second conveyance unit which is arranged adjacent to the conveyance surface of the first conveyance unit along an inspection object conveyance direction in such a manner that a conveyance surface on which the sheet-shaped inspection object is conveyed is located on a lower surface side {see Figs. 1, 6 transport belt 4c and [0018]-[0019], [0027]-[0028] in which transport belt 4c is a second movable conveyance surface on which sheet P is conveyed such that the belt 4c is located on an lower side of second conveyance unit (that includes transport rollers 4H) as shown in Fig. 6};
a first inspection section which inspects an image on a front surface of the inspection object which is conveyed by the first conveyance unit {sensor unit 13a, Figs. 1 and 6, [0055]-[0061].  Regarding the “conveyed by the first conveyance unit” note that the sheet P spans the gap 3 between the conveyance units as shown in Fig. 2 such that the inspection object (sheet P) is conveyed by both the first and second conveyance units during inspection}; and



    PNG
    media_image1.png
    428
    516
    media_image1.png
    Greyscale

The 27 October 2021 Amendments distinguish over the applied Fujihara reference because the claimed first and second conveyors are recited as contacting only one side of the sheet-shaped conveyance object while Fujihara’s conveyors convey sheets between two belts and contact both sides.

Moreover, newly discovered Hara (US 2015/0191028) discloses a conveyor structure in Figs. 1, 2, and 5 that is also relevant by disclosing cameras (inspection sections) and contacting only one side of the conveyance object but Hara’s conveyors overlap and are not arranged “apart from and adjacent” to each other along a conveyance direction such that the first and second conveyors do not overlap each other in the inspection object conveyance direction as recited in amended claim 1.
In summary, the above-noted limitations in combination with the other limitations as fully recited in amended claim 1 have not been found or fairly suggested by the prior art of record.  
Claims 2-4 and 6-16 are allowable because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486